United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-1952
                      ___________________________

                                Adam Piaquadio

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

              American Legal Funding, LLC; Alfund AZ1, LLC

                   lllllllllllllllllllll Defendants - Appellants

   M.B.T. Associate, Inc.; Law Funder, LLC; Global Financial Credit, LLC

                          lllllllllllllllllllll Defendants
                                  ____________

                   Appeal from United States District Court
               for the Western District of Arkansas - Ft. Smith
                               ____________

                            Submitted: June 4, 2013
                             Filed: June 11, 2013
                                [Unpublished]
                                ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.
       American Legal Funding, LLC, and Alfund AZ1, LLC, appeal from the order
of the District Court1 denying their motion to set aside the default judgment entered
against them. After careful review of the record, we conclude that the District Court
did not abuse its discretion in denying the motion. See Feeney v. AT&E, Inc., 472
F.3d 560, 563–64 (8th Cir. 2006) (holding that the district court did not abuse its
discretion in denying a motion to set aside a default judgment, notwithstanding the
district court’s “truncated” analysis, and noting that the most important factor in the
analysis is the “reason for delay”). We also grant Adam Piaquadio’s motion to strike
the portions of appellants’ reply brief that raise arguments not raised in their opening
brief. See Federal Trade Comm’n v. Neiswonger, 580 F.3d 769, 775 (8th Cir. 2009).

      We affirm.
                        ______________________________




      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.

                                          -2-